                              UNITEDSTATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

HOANG BAO NGUYEN,                                 §
A# 023 731 932,                                   §
                                                  §
            Petitioner,                           §
                                                  §
vs.                                               §
                                                  §
WILLIAM BARR, U.S. Attorney General;              §     CIVIL ACTION NO. SA-20-CV-1159-FB
CHAD WOLF, Secretary of the Department            §
of Homeland Security; DEBORAH ACHIM,              §
U.S. Field Office Director for ICE; and RAY       §
CASTRO, Warden of South Texas Detention           §
Facility,                                         §
                                                  §
            Respondents.                          §
                                                  §

                                     ORDER OF DISMISSAL

        Before the Court is the 28 U.S.C. § 2241 Petition for Writ of Habeas (“Section 2241

 Petition”) filed by Hoang Bao Nguyen (“Petitioner”). (ECF No. 1). Petitioner challenges his

 detention by Respondents William Barr, Chad Wolf, Deborah Achim and Ray Castro pending

 removal proceedings. (Id.). On October 20, 2020, Respondents submitted documentation

 demonstrating that on October 15, 2020, Petitioner was transferred into the custody of Bexar County

 and is no longer being detained by Respondents. (ECF No. 8).

        While physical detention is not required for a petitioner to meet the custody requirement and

 obtain habeas relief, Rumsfeld v. Padilla, 542 U.S. 426 (2004), before a court can exercise habeas

 jurisdiction over a petitioner no longer in custody, “the petitioner must demonstrate that . . . his

 subsequent release has not rendered the petition moot, i.e., that he continues to present a case or

 controversy under Article III, § 2 of the Constitution.” Zalawadia v. Ashcroft, 371 F.3d 292, 296 (5th

 Cir. 2004). “The petitioner presents an Article III controversy when he demonstrates ‘some concrete

 and continuing injury other than the now-ended [detention] -- a ‘collateral consequence of the

 conviction.’” Id. at 297 (quoting Spencer v. Kemna, 523 U.S. 1, 7 (1998)).
       In the present case, it is unclear whether Petitioner can meet his burden of showing he

continues to present a case or controversy under Article III, § 2 of the Constitution as Petitioner has

not notified the District Clerk of his current address. (ECF No. 3). Importantly, Petitioner was

warned that failure to promptly furnish the Court with a change of address when such occurs could

be interpreted as failure to prosecute and result in involuntary dismissal pursuant to Federal Rule of

Civil Procedure 41(b). (Id.).

       Accordingly, Petitioner’s 28 U.S.C. § 2241 Habeas Corpus Petition (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

       It is so ORDERED.

       SIGNED this 26th day of October, 2020.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE
